Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This Office action is in response to the Amendment/Req. Reconsideration-After Non-Final Reject received on 12/15/2021. 


Response to Amendment
Applicant’s Claim amendments filed on 12/15/2021 have been fully considered. Based on the claim amendments, previous 35 USC § 103 rejections are withdrawn. Examiner finds Claims 1-20 allowable.


Allowable Subject Matter
Claims 1-20 are allowed.



REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state 
Applicant’s amendments submitted on 12/15/2021 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claims 1 and 10 have overcome prior art of record. 


The cited prior art of record, Yamazaki et al. (20110101339 A1; hereinafter Yamazaki’39), Yamazaki et al. US PGPUB no. 20120138922 A1 (hereinafter, Yamazaki’922) have been found to be the closest prior art.

Regarding Claim 1: None of the prior art of record teaches or suggests, alone or in combination, “A semiconductor device comprising… wherein a portion of a bottom surface of the gate electrode of the second transistor is lower than a lowest bottom surface of the second channel region”, in combination with the remaining limitations of claim 1.

Regarding Claim 10: None of the prior art of record teaches or suggests, alone or in combination, “A semiconductor device comprising… wherein a portion of a bottom surface of the first gate electrode of the first transistor is lower than a lowest bottom surface of the first semiconductor film”, in combination with the remaining limitations of claim 10.

The amended limitations, in combination with the remaining limitations of the independent claims 1 and 10 are not taught nor suggested by the prior art of record. The claims are novel over the prior art in terms of entirety of the claims. Dependent claims are allowed for the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893